EXHIBIT 10.5
 


 
CONVERTIBLE PROMISSORY NOTE
 
Effective Date: August 13, 2014 U.S. $58,000.00


FOR VALUE RECEIVED, AEGEA, Inc., a Colorado corporation (“Borrower”), promises
to pay to St. George Investments LLC, a Utah limited liability company, or its
successors or assigns (“Lender”), $58,000.00 and any interest, fees, charges,
and late fees on the date that is nine (9) months after the Purchase Price Date
(as defined below) (the “Maturity Date”) in accordance with the terms set forth
herein and to pay interest on the Outstanding Balance (as defined below) at the
rate of ten percent (10%) per annum from the Purchase Price Date until the same
is paid in full. This Convertible Promissory Note (this “Note”) is issued and
made effective as of August 13, 2014 (the “Effective Date”). For purposes
hereof, the “Outstanding Balance” of this Note means, as of any date of
determination, the Purchase Price (as defined below), as reduced or increased,
as the case may be, pursuant to the terms hereof for redemption, conversion,
offset, or otherwise, plus any original issue discount (“OID”), the Transaction
Expense Amount (as defined below), accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions (as defined
below), and any other fees or charges (including without limitation late
charges) incurred under this Note. This Note is issued pursuant to that certain
Securities Purchase Agreement dated August 13, 2014, as the same may be amended
from time to time (the “Purchase Agreement”), by and between Borrower and
Lender. All interest calculations hereunder shall be computed on the basis of a
360-day year comprised of twelve (12) thirty (30) day months, shall compound
daily and shall be payable in accordance with the terms of this Note. Certain
capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Purchase Agreement. Certain other capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.
 
This Note carries an OID of $5,000.00. In addition, Borrower agrees to pay
$3,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $50,000.00 (the “Purchase Price”),
computed as follows: $58,000.00 original principal balance, less the OID, less
the Transaction Expense Amount. The Purchase Price shall be payable by Lender by
wire transfer of immediately available funds. For purposes hereof, the term
“Purchase Price Date” means the date the Purchase Price is delivered by Lender
to Borrower.
 
1.           Payment; Prepayment. Provided there is an Outstanding Balance, on
each Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or an Installment Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be
 
 
 

--------------------------------------------------------------------------------

 
 
 delivered to Lender at its registered address and shall state: (y) that
Borrower is exercising its right to prepay this Note, and (z) the date of
prepayment, which shall be not less than five (5) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), Borrower shall make payment of the Optional Prepayment Amount
(as defined below) to or upon the order of Lender as may be specified by Lender
in writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash (the “Optional
Prepayment Amount”) equal to 125% multiplied by the then Outstanding Balance of
this Note. In the event Borrower delivers the Optional Prepayment Amount to
Lender prior to the Optional Prepayment Date or without delivering an Optional
Prepayment Notice to Lender as set forth herein without Lender’s prior written
consent, the Optional Prepayment Amount shall not be deemed to have been paid to
Lender until the Optional Prepayment Date. Moreover, in such event the Optional
Prepayment Liquidated Damages Amount will automatically be added to the
Outstanding Balance of this Note on the day Borrower delivers the Optional
Prepayment Amount to Lender. In the event Borrower delivers the Optional
Prepayment Amount without an Optional Prepayment Notice, then the Optional
Prepayment Date will be deemed to be the date that is five (5) Trading Days from
the date that the Optional Prepayment Amount was delivered to Lender. In
addition, if Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note.
 
2.           Security. This Note is unsecured.
 
3.           Lender Optional Conversion.
 
3.1.           Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $0.05 (the “Lender Conversion Price”).
 
3.2.           Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (i) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (ii) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, no par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price. Conversion notices in the form attached
hereto as Exhibit A (each, a “Lender Conversion Notice”) may be effectively
delivered to Borrower by any method of Lender’s choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below within three (3) Trading
Days of Lender’s delivery of the Lender Conversion Notice to Borrower.
 
3.3.           Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender’s sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Defaults and Remedies.
 
4.1.           Defaults. The following are events of default under this Note
(each, an “Event of Default”): (i) Borrower shall fail to pay any principal when
due and payable (or payable by Conversion) hereunder; or (ii) Borrower shall
fail to deliver any Lender Conversion Shares in accordance with the terms
hereof; or (iii) Borrower shall fail to deliver any Installment Conversion
Shares (as defined below) or True-Up Shares (as defined below) in accordance
with the terms hereof; or (iv) Borrower shall fail to pay any interest, fees,
charges, or any other amount when due and payable (or payable by Conversion)
hereunder; or (v) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (vi) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (vii) Borrower
shall make a general assignment for the benefit of creditors; or (viii) Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (ix) an involuntary proceeding shall be commenced or
filed against Borrower; or (x) Borrower shall default or otherwise fail to
observe or perform any covenant, obligation, condition or agreement of Borrower
contained herein or in any other Transaction Document, other than those
specifically set forth in this Section 4.1; or (xi) Borrower shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC or shall fail to timely file all required quarterly and annual
reports and any other filings that are necessary to enable Lender to sell
Conversion Shares or True-Up Shares pursuant to Rule 144; or (xii) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of this Note shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished; or (xiii) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
or (xiv) Borrower shall fail to maintain the Share Reserve as required under the
Purchase Agreement; or (xv) Borrower effectuates a reverse split of its Common
Stock without twenty (20) Trading Days prior written notice to Borrower; or
(xvi) any money judgment, writ or similar process shall be entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $100,000, and shall remain unvacated, unbonded or unstayed
for a period of twenty (20) calendar days unless otherwise consented to by
Lender; or (xvii) Borrower shall fail to deliver to Lender original signature
pages to all Transaction Documents within five (5) Trading Days of the Purchase
Price Date; or (xvii) Borrower shall fail to change transfer agents and deliver
to Lender an irrevocable letter of instructions to transfer agent executed by
the new transfer agent within ninety (90) days of the date hereof as required
under the Purchase Agreement.
 
4.2.           Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to Lender. At any time and from time to time after
the earlier of Lender’s receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount (as defined
hereafter). Notwithstanding the foregoing, at any time following the occurrence
of any Event of Default, Lender may, at its option, elect to increase the
Outstanding Balance by applying the Default Effect (as defined below) (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the Outstanding Balance, in which event the Outstanding Balance
shall be increased as of the date of the occurrence of the applicable Event of
Default pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
For purposes hereof, the “Default Effect” is calculated by multiplying the
Outstanding Balance as of the date the applicable Event of Default occurred by
(i) 15% for each occurrence of any Major Default,
 
 
3

--------------------------------------------------------------------------------

 
 
or (ii) 5% for each occurrence of any Minor Default, and then adding the
resulting product to the Outstanding Balance as of the date the applicable Event
of Default occurred, with the sum of the foregoing then becoming the Outstanding
Balance under this Note as of the date the applicable Event of Default occurred;
provided that the Default Effect may only be applied three (3) times hereunder
with respect to Major Defaults and three (3) times hereunder with respect to
Minor Defaults; and provided further that the Default Effect shall not apply to
any Event of Default pursuant to Section 4.1(ii) hereof. Notwithstanding the
foregoing, upon the occurrence of any Event of Default described in clauses (v),
(vi), (vii), (viii) or (ix) of Section 4.1, the Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Lender. The “Mandatory Default Amount” means the greater of (i) the Outstanding
Balance divided by the Installment Conversion Price (as defined below) on the
date the Mandatory Default Amount is demanded, multiplied by the volume weighted
average price (the “VWAP”) on the date the Mandatory Default Amount is demanded,
or (ii) the Default Effect. At any time following the occurrence of any Event of
Default, upon written notice given by Lender to Borrower, interest shall accrue
on the Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law (“Default Interest”); provided, however,
that no Default Interest shall accrue during the Fundamental Default Measuring
Period (as defined below). Additionally, following the occurrence of any Event
of Default, Borrower may, at its option, pay any Lender Conversion in cash
instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.
 
4.3.           Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, the
Fundamental Liquidated Damages Amount shall be added to the Outstanding Balance
upon Lender’s delivery to Borrower of a notice (which notice Lender may deliver
to Borrower at any time following the occurrence of a Fundamental Default)
setting forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.
 
4.4.           Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (i) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price
applicable to any Lender Conversion and the Market Price as of any applicable
date of Conversion, and (ii) the true-up provisions of Section 11 below shall
apply to all Lender Conversions that occur after the date of such failure to
pay, provided that all references to the “Installment Notice” in Section 11
shall be replaced with references to a “Lender Conversion Notice” for purposes
of this Section 4.4, all references to “Installment Conversion Shares” in
Section 11 shall be replaced with references to “Lender Conversion Shares” for
purposes of this Section 4.4, and all references to the “Installment Conversion
Price” in Section 11 shall be replaced with references to the “Lender Conversion
Price” for purposes of this Section 4.4.
 
 
4

--------------------------------------------------------------------------------

 
 
4.5.           Cross Default. A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements (as defined below)
shall, at the option of Lender, be considered an Event of Default under this
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of this Note. “Other
Agreements” means, collectively, (a) all existing and future agreements and
instruments between, among or by Borrower (or an affiliate), on the one hand,
and Lender (or an affiliate), on the other hand, and (b) any financing agreement
or a material agreement that affects Borrower’s ongoing business operations. For
the avoidance of doubt, all existing and future loan transactions between
Borrower and Lender and their respective affiliates will be cross-defaulted with
each other loan transaction and with all other existing and future debt of
Borrower to Lender.
 
5.           Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
conversions called for herein in accordance with the terms of this Note.
 
6.           Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
 
7.           Rights Upon Issuance of Securities.
 
7.1.           Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or issue any Common Stock to Lender or any
third party for a price that is less than the then effective Lender Conversion
Price, then such Lender Conversion Price shall be automatically reduced and only
reduced to equal such lower issuance price. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or grant any option to any party to
purchase, or sell or grant any right to reprice, or issue any Common Stock,
preferred shares convertible into Common Stock, or debt, warrants, options or
other instruments or securities to Lender or any third party which are
convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), including without limitation any Deemed
Issuance (as defined herein), at an effective price per share less than the then
effective Lender Conversion Price (such issuance, together with any sale of
Common Stock, is referred to herein as a “Dilutive Issuance”), then, the Lender
Conversion Price shall be automatically reduced and only reduced to equal such
lower effective price per share. If the holder of any Equity Securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options, or rights per share which are issued in connection
with such Dilutive Issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Lender Conversion Price, such
issuance shall be deemed to have occurred for less than the Lender Conversion
Price on the date of such Dilutive Issuance, and the then effective Lender
Conversion Price shall be reduced and only reduced to equal such lower effective
price per share. Such adjustments described above to the Lender Conversion Price
shall be permanent (subject to additional adjustments under this section), and
shall be made whenever such Common Stock or Equity Securities are issued.
Borrower shall notify Lender, in writing, no later than the Trading Day
following the issuance of any Common Stock or Equity Securities subject to this
Section 7.1, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price, or other pricing terms (such
notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Lender Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any Installment Notice or
Lender Conversion Notice.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2.           Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.
 
7.3.           Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower’s board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower’s board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.
 
8.           Borrower Installments.
 
8.1.           Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (i) the Lender Conversion
Price, and (ii) 70% (the “Conversion Factor”) of the average of the three (3)
lowest Closing Bid Prices in the twenty (20) Trading Days immediately preceding
the applicable Conversion (the “Market Price”), provided that if at any time the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding any date of measurement is below $0.01, then in such
event the then-current Conversion Factor shall be reduced to 65% for all future
Conversions (subject to other reductions set forth in this section). Finally, in
addition to the Default Effect, if any Major Default occurs after the Effective
Date, the Conversion Factor shall automatically be reduced for all future
Conversions by an additional 5% for each of the first three (3) Major Defaults
that occur after the Effective Date (for the avoidance of doubt, each occurrence
of any Major Default shall be deemed to be a separate occurrence for purposes of
the foregoing reductions in Conversion Factor, even if the same Major Default
occurs three (3) separate times). For example, if there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1(iii), then for purposes
of this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.
 
 
6

--------------------------------------------------------------------------------

 
 
8.2.           Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an “Installment Date”), Borrower shall
pay to Lender the applicable Installment Amount due on such date, subject to the
provisions of this Section 8. Payments of each Installment Amount may be made
(a) in cash, or (b) by converting such Installment Amount into shares of Common
Stock (“Installment Conversion Shares”, and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each an
“Installment Conversion”, and together with Lender Conversions, a “Conversion”)
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Notice Due Date
(defined below) there is an Equity Conditions Failure (as defined below), and
such failure is not waived in writing by Lender. Moreover, in the event Borrower
desires to pay all or any portion of any Installment Amount in cash, it must
notify Lender in writing of such election and the portion of the applicable
Installment Amount it elects to pay in cash not more than twenty-five (25) or
less than fifteen (15) Trading Days prior to the applicable Installment Date. If
Borrower fails to so notify Lender, it shall not be permitted to elect to pay
any portion of such Installment Amount in cash unless otherwise agreed to by
Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower. Notwithstanding that failure to repay this Note in full by
the Maturity Date is an Event of Default, the Installment Dates shall continue
after the Maturity Date pursuant to this Section 8 until the Outstanding Balance
is repaid in full, provided that Lender shall, in Lender’s sole discretion,
determine the Installment Amount for each Installment Date after the Maturity
Date.
 
8.3.           Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date (each, an
“Installment Notice Due Date”), Borrower may elect to allocate the amount of the
applicable Installment Amount between cash and via an Installment Conversion, by
email or fax delivery of a notice to Lender substantially in the form attached
hereto as Exhibit B (each, an “Installment Notice”), provided, that to be
effective, each applicable Installment Notice must be received by Lender not
more than twenty-five (25) or less than fifteen (15) Trading Days prior to the
applicable Installment Notice Due Date. If Lender has not received an
Installment Notice within such time period, then Lender may prepare the
Installment Notice and deliver the same to Borrower by fax or email. Following
its receipt of such Installment Notice, Borrower may either ratify Lender’s
proposed allocation in the applicable Installment Notice or elect to change the
allocation by written notice to Lender by email or fax on or before 12:00 p.m.
New York time on the applicable Installment Date, so long as the sum of the cash
payments and the amount of Installment Conversions equal the applicable
Installment Amount, provided that Lender must approve any increase to the
portion of the Installment Amount payable in cash. If Borrower fails to notify
Lender of its election to change the allocation prior to the deadline set forth
in the previous sentence (and seek approval to increase the amount payable in
cash), it shall be deemed to have ratified and accepted the allocation set forth
in the applicable Installment Notice prepared by Lender. If neither Borrower nor
Lender prepare and deliver to the other party an Installment Notice as outlined
above, then Borrower shall be deemed to have elected that the entire Installment
Amount be converted via an Installment Conversion. Borrower acknowledges and
agrees that regardless of which party prepares the applicable Installment
Notice, the amounts and calculations set forth thereon are subject to correction
or adjustment because of error, mistake, or any adjustment resulting from an
Event of Default or other adjustment permitted under the Transaction Documents
(an “Adjustment”). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender’s
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender’s own calculation. Borrower shall
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable
Installment Date.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall deliver or cause to
be delivered to Lender or its broker (as designated in the Lender Conversion
Notice), via reputable overnight courier, a certificate or certificates
representing the aggregate number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above.
 
10.           Conversion Delays. If Borrower fails to deliver Conversion Shares
or True-Up Shares in accordance with the timeframes stated in Sections 3, 8, 9,
or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned Conversion Amount will tack back to the Purchase Price Date for
purposes of determining the holding period under Rule 144). In addition, for
each Lender Conversion, in the event that Lender Conversion Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Lender
Conversion), a late fee equal to the greater of (a) $500.00 per day and (b) 2%
of the applicable Lender Conversion Share Value rounded to the nearest multiple
of $100.00 (but in any event the cumulative amount of such late fees for each
Lender Conversion shall not exceed 200% of the applicable Lender Conversion
Share Value) will be assessed for each day after the third Trading Day
(inclusive of the day of the Lender Conversion) until Lender Conversion Share
delivery is made; and such late fee will be added to the Outstanding Balance
(such fees, the “Conversion Delay Late Fees”). For illustration purposes only,
if Lender delivers a Lender Conversion Notice to Borrower pursuant to which
Borrower is required to deliver 100,000 Lender Conversion Shares to Lender and
on the Delivery Date such Lender Conversion Shares have a Lender Conversion
Share Value of $20,000.00 (assuming a Closing Sale Price on the Delivery Date of
$0.20 per share of Common Stock), then in such event a Conversion Delay Late Fee
in the amount of $500.00 per day (the greater of $500.00 per day and $20,000.00
multiplied by 2%, which is $400.00) would be added to the Outstanding Balance of
the Note until such Lender Conversion Shares are delivered to Lender. For
purposes of this example, if the Lender Conversion Shares are delivered to
Lender twenty (20) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$10,000.00 (20 days multiplied by $500.00 per day). If the Lender Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Lender Conversion Share Value).
 
11.           True-Up. On the date that is twenty-three (23) Trading Days (a
“True-Up Date”) from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Borrower
shall deliver to Lender additional Installment Conversion Shares (“True-Up
Shares”) if the Installment Conversion Price as of the True-Up Date is less than
the Installment Conversion Price used in the applicable Installment Notice. In
such event, Borrower shall deliver to Lender within three (3) Trading Days of
the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Installment Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Installment
Conversion Price as of the True-Up Date and the number of Installment Conversion
Shares originally delivered to Lender pursuant to the applicable Installment
Notice. For the avoidance of doubt, if the Installment Conversion Price as of
the True-Up Date is higher than the Installment Conversion Price set forth in
the applicable Installment Notice, then Borrower shall
 
 
8

--------------------------------------------------------------------------------

 
 
have no obligation to deliver True-Up Shares to Lender, nor shall Lender have
any obligation to return any excess Installment Conversion Shares to Borrower
under any circumstance. For the convenience of Borrower only, Lender may, in its
sole discretion, deliver to Borrower a notice (pursuant to a form of notice
substantially in the form attached hereto as Exhibit C) informing Borrower of
the number of True-Up Shares it is obligated to deliver to Lender as of any
given True-Up Date, provided that if Lender does not deliver any such notice
Borrower shall not be relieved of its obligation to deliver True-Up Shares
pursuant to this Section 11. Notwithstanding the foregoing, if Borrower fails to
deliver any required True-Up Shares on or before any applicable True-Up Share
Delivery Date, then in such event the Outstanding Balance of this Note will
automatically increase (under Lender’s and Borrower’s expectations that any such
increase will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144) by a sum equal to the number of True-Up
Shares deliverable as of the applicable True-Up Date multiplied by the Market
Price for the Common Stock as of the applicable True-Up Date.
 
12.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term “4.99%” is replaced with “9.99%”
pursuant to the preceding sentence, such increase to “9.99%” shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.
 
13.           Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
14.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.
 
15.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
 
 
9

--------------------------------------------------------------------------------

 
 
16.           Resolution of Disputes.
 
16.1.           Arbitration of Disputes. By its acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions set forth as an Exhibit
to the Purchase Agreement.
 
16.2.           Calculation of Disputes. Notwithstanding the Arbitration
Provisions, in the case of a dispute as to any arithmetic calculation hereunder,
including without limitation calculating the Outstanding Balance, Lender
Conversion Price, Lender Conversion Shares to be delivered, Installment
Conversion Price, Installment Conversion Shares to be delivered, the Market
Price, or the VWAP (collectively, “Calculations”), Borrower or Lender (as the
case may be) shall submit the disputed determinations or arithmetic calculations
(as the case may be) via facsimile or email with confirmation of receipt
(a) within two (2) Trading Days after receipt of the applicable notice giving
rise to such dispute to Borrower or Lender (as the case may be) or (b) if no
notice gave rise to such dispute, at any time after Lender learned of the
circumstances giving rise to such dispute. If Lender and Borrower are unable to
agree upon such determination or calculation within two (2) Trading Days of such
disputed determination or arithmetic calculation (as the case may be) being
submitted to Borrower or Lender (as the case may be), then Borrower shall,
within two (2) Trading Days, submit via facsimile the disputed Calculation to an
independent, reputable investment bank or accounting firm selected by Lender.
Borrower shall cause the investment bank or accounting firm to perform the
determinations or calculations (as the case may be) and notify Borrower and
Lender of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be). Such
investment bank’s or accounting firm’s determination or calculation with respect
to the disputes set forth in this Section 16.2 (as the case may be) shall be
binding upon all parties absent demonstrable error. The investment banker’s or
accounting firm’s fee for performing such Calculation shall be paid by the
incorrect party, or if both parties are incorrect, by the party whose
Calculation is furthest from the correct Calculation as determined by the
investment banker or accounting firm. In the event Borrower is the losing party,
no extension of the Delivery Date shall be granted and Borrower shall incur all
effects for failing to deliver the applicable Conversion Shares in a timely
manner as set forth in this Note.
 
17.           Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.
 
18.           Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.
 
19.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
20.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
 
21.           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”
 
 
10

--------------------------------------------------------------------------------

 
 
 
22.           Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 
BORROWER:
 
AEGEA, Inc.




By:                                                  
                                                    
Name:                                                                                                          
Title:                                                                                                     


ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
St. George Investments LLC


By: Fife Trading, Inc., Manager




By:                                                                                                             
John M. Fife, President
 
 
 
 


[Signature Page to Convertible Promissory Note]
 

--------------------------------------------------------------------------------

 


 
ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
 
A1.           “Adjusted Outstanding Balance” means the Outstanding Balance of
this Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.
 
A2.           “Approved Stock Plan” means any stock option plan which has been
approved by the board of directors of Borrower, pursuant to which Borrower’s
securities may be issued to any employee, officer or director for services
provided to Borrower.
 
A3.           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on its principal market, as reported by
Bloomberg, or, if its principal market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if its principal market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in “OTC Pink” by Pink OTC
Markets Inc. (formerly Pink Sheets LLC), and any successor thereto. If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by Lender and Borrower. If Lender
and Borrower are unable to agree upon the fair market value of such security,
then such dispute shall be resolved in accordance with the procedures in
Section 16.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
 
A4.           “Deemed Issuance” means an issuance of Common Stock that shall be
deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof in the event Borrower fails to deliver Conversion Shares as and
when required pursuant to Sections 3 or 8 of the Note. For the avoidance of
doubt, if Borrower has elected or is deemed under Section 8.3 to have elected to
pay an Installment Amount in Installment Conversion Shares and fails to deliver
such Installment Conversion Shares, such failure shall be considered a Deemed
Issuance hereunder even if an Equity Conditions Failure exists at that time or
other relevant date of determination.
 
A5.           “Equity Conditions Failure” means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on any of The New York Stock
Exchange, NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the OTC Bulletin Board, the OTCQX or the OTCQB (each,
an “Eligible Market”) and shall not have been suspended from trading on any such
Eligible Market (other than suspensions of not more than two (2) Trading Days
and occurring prior to the applicable date of determination due to business
announcements by Borrower); (iii) on each day during the Equity Conditions
Measuring Period, Borrower shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in
Section 9 hereof and all other shares of capital stock required to be delivered
by Borrower on a timely basis as set forth in the other Transaction Documents;
(iv) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating Section 12
hereof (Lender acknowledges that Borrower shall be entitled to assume that this
condition has been met for all purposes hereunder absent written notice from
Lender); (v) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (vi) on each day during the Equity
Conditions Measuring Period, no public
 
Attachment 1 to Convertible Promissory Note, Page 1
 

--------------------------------------------------------------------------------

 
 
announcement of a pending, proposed or intended Fundamental Transaction shall
have occurred which has not been abandoned, terminated or consummated;
(vii) Borrower shall have no knowledge of any fact that would reasonably be
expected to cause any of the Conversion Shares to not be freely tradable without
the need for registration under any applicable state securities laws (in each
case, disregarding any limitation on conversion of this Note); (viii) on each
day during the Equity Conditions Measuring Period, Borrower otherwise shall have
been in material compliance with each, and shall not have breached any, term,
provision, covenant, representation or warranty of any Transaction Document;
(ix) without limiting clause (viii) above, on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default; (x) on each Installment Notice Due Date and each
Installment Date, the average and median daily dollar volume of the Common Stock
on its principal market for the previous twenty (20) Trading Days shall be
greater than $5,000.00; and (xi) the ten (10) day average VWAP of the Common
Stock is greater than $0.01.
 
A6.           “Excluded Securities” means any shares of Common Stock, options,
or convertible securities issued or issuable in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Purchase Price Date.
 
A7.           “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.
 
A8.           “Fundamental Default” means that Borrower either fails to pay the
entire Outstanding Balance to Lender on or before the Maturity Date or fails to
pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.
 
A9.           “Fundamental Default Conversion Value” means the Adjusted
Outstanding Balance multiplied by the highest Fundamental Default Ratio that
occurs during the Fundamental Default Measuring Period.
 
A10.           “Fundamental Default Measuring Period” means a number of months
equal to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Installment Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000 as
of the date a Fundamental Default occurred and if the Installment Amount were
$28,500, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000/$28,500 equals 4.386, rounded up to five
(5).
 
A11.           “Fundamental Default Ratio” means a ratio that will be calculated
on each Trading Day during the Fundamental Default Measuring Period by dividing
the Closing Sale Price for the Common Stock on a given Trading Day by the Lender
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.
 
A12.           “Fundamental Liquidated Damages Amount” means the greater of (i)
(a) the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (b) the
Outstanding Balance on the date the Fundamental Default occurred, or (ii) the
Fundamental Default Conversion Value.
 
A13.           “Fundamental Transaction” means that (y) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
 
Attachment 1 to Convertible Promissory Note, Page 2
 

--------------------------------------------------------------------------------

 
 
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (z) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 
A14.            “Installment Amount” means the greater of (i) $14,500.00
($58,000.00 ÷ 4), plus the sum of any accrued and unpaid interest as of the
applicable Installment Date and accrued, and unpaid late charges, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Lender under this Note as of such Installment Date, and (ii) the
then Outstanding Balance divided by the number of Installment Dates remaining
prior to the Maturity Date.
 
A15.           “Lender Conversion Share Value” means the product of the number
of Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Sale Price of the Common Stock on the Delivery Date
for such Lender Conversion.
 
A16.           “Major Default” means any Event of Default occurring under
Sections 4.1(i), (iii), (iv), (xi), or (xiv) of this Note.
 
A17.           “Market Capitalization of the Common Stock” shall mean the
product equal to (a) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (b) the aggregate number of
outstanding shares of Common Stock as reported on Borrower’s most recently filed
Form 10-Q or Form 10-K.
 
A18.           “Minor Default” means any Event of Default that is not a Major
Default or a Fundamental Default.
 
A19.           “Optional Prepayment Liquidated Damages Amount” means an amount
equal to the difference between (a) the product of (i) the number of shares of
Common Stock obtained by dividing (1) the applicable Optional Prepayment Amount
by (2) the Lender Conversion Price as of the date Borrower delivered the
applicable Optional Prepayment Amount to Lender, multiplied by (ii) the Closing
Sale Price of the Common Stock on the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, and (b) the applicable Optional Prepayment
Amount paid by Borrower to Lender. For illustration purposes only, if the
applicable Optional Prepayment Amount were $50,000.00, the Lender Conversion
Price as of the date the Optional Prepayment Amount was paid to Lender was equal
to $0.75 per share of Common Stock, and the Closing Sale Price of a share of
Common Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.
 
A20.           “Trading Day” shall mean any day on which the Common Stock is
traded or tradable for any period on the Common Stock’s principal market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.
 
Attachment 1 to Convertible Promissory Note, Page 3 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
St. George Investments LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601
 


 
AEGEA,Inc.                                                                                                                                         
Attn: Keith Duffy
772 U.S. Highway One, Suite 200
North Palm Beach, Florida 33408
  Date: __________________

 
 
LENDER CONVERSION NOTICE


The above-captioned Lender hereby gives notice to AEGEA, Inc., a Colorado
corporation (the “Borrower”), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Lender on August 13, 2014 (the “Note”), that
Lender elects to convert the portion of the Note balance set forth below into
fully paid and non-assessable shares of Common Stock of Borrower as of the date
of conversion specified below. Said conversion shall be based on the Lender
Conversion Price set forth below. In the event of a conflict between this Lender
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Lender Conversion Notice to conform to the Note. Capitalized terms used in
this notice without definition shall have the meanings given to them in the
Note.
 
 
A.
Date of Conversion:
____________

 
B.
Lender Conversion #:
____________

 
C.
Conversion Amount:
____________

 
D.
Lender Conversion Price:  _______________

 
E.
Lender Conversion Shares:  _______________ (C divided by D)

 
F.
Remaining Outstanding Balance of Note:  ____________*

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.


 
$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.


Please deliver, via reputable overnight courier, a certificate
representing  Lender Conversion Shares to:
Name:              _____________________________________
Address:          _____________________________________
                     _____________________________________
Sincerely,


Lender:


St. George Investments LLC


By: Fife Trading, Inc., Manager




By:                                                 
                                                         
John M. Fife, President
 
Exhibit A to Convertible Promissory Note, Page 1
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
AEGEA, Inc.
772 U.S. Highway One, Suite 200
North Palm Beach, Florida 33408




 


 

St. George Investments LLC   Date: _____________

Attn: John Fife
303 East Wacker Dr., Suite 1200
Chicago, Illinois 60601
INSTALLMENT NOTICE
 
The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on August 13,
2014 (the “Note”), of certain Borrower elections and certifications related to
payment of the Installment Amount of $_________________ due on ___________, 201_
(the “Installment Date”). In the event of a conflict between this Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Installment Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.
 
INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE


A.
INSTALLMENT CONVERSION

 
 
A.
Installment Date: ____________, 201_

 
B.
Installment Amount:
____________

 
C.
Portion of Installment Amount Borrower elected to pay in cash: ____________

 
D.
Portion of Installment Amount to be converted into Common Stock: ____________ (B
minus C)

 
E.
Installment Conversion Price:  _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

 
F.
Installment Conversion Shares:  _______________ (D divided by E)

 
G.
Remaining Outstanding Balance of Note:  ____________ *

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.


B.
EQUITY CONDITIONS CERTIFICATION

 
1.
Market Capitalization of the Common Stock:________________

 
(Check One)
 
2.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.

 
3.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 


Exhibit B to Convertible Promissory Note, Page 1
 

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          
 
 
Sincerely,
 
Borrower:
 
AEGEA, Inc.
 


 
By:                                                      
 
Name:                                                  
 
Title:                                                      
 


 
Exhibit B to Convertible Promissory Note, Page 2
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C


St. George Investments LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


 

 AEGEA, Inc.   Date: __________________

Attn: _________________
772 U.S. Highway One, Suite 200
North Palm Beach, Florida 33408
TRUE-UP NOTICE
 
The above-captioned Lender hereby gives notice to AEGEA, Inc., a Colorado
corporation (the “Borrower”), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Lender on August 13, 2014 (the “Note”), of
True-Up Conversion Shares related to _____________, 201_ (the “Installment
Date”). In the event of a conflict between this True-Up Notice and the Note, the
Note shall govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of True-Up Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.
 
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE


1.
TRUE-UP CONVERSION SHARES

 
 
A.
Installment Date: ____________, 201_

 
 
B.
True-Up Date: ____________, 201_

 
 
C.
Portion of Installment Amount converted into Common Stock:
_____________

 
 
D.
True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)

 
 
E.
True-Up Conversion Shares:  _______________ (C divided by D)

 
 
F.
Installment Conversion Shares delivered: ________________

 
 
G.
True-Up Conversion Shares to be delivered: ________________ (only applicable if
E minus F is greater than zero)

 
2.
EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 
 
A.
Market Capitalization of the Common Stock:________________

 
(Check One)
 
 
B.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

 
 
C.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 
Exhibit C to Convertible Promissory Note, Page 1
 

--------------------------------------------------------------------------------

 
 
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          
 
                                                                                                                                                                                                                                                                                                          

 
Sincerely,


Lender:                      


St. George Investments LLC


By: Fife Trading, Inc., Manager




By:                                                          
John M. Fife, President




ACKNOWLEDGED AND CERTIFIED BY:
 
Borrower:
 
AEGEA, Inc.
 


 
By:                                                      
 
Name:                                                  
 
Title:                                                      


Exhibit C to Convertible Promissory Note, Page 2
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


AEGEA, Inc.
772 U.S. Highway One, Suite 200
North Palm Beach, Florida 33408




St. George Investments LLC Date: _____________
Attn: John Fife
303 East Wacker Dr., Suite 1200
Chicago, Illinois 60601


NOTICE OF EXERCISE
OF BORROWER OFFSET RIGHT


The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on August 13,
2014 (the “Note”), of Borrower’s election to exercise the Borrower Offset Right
as set forth below. In the event of a conflict between this Notice of Exercise
of Borrower Offset Right and the Note, the Note shall govern. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.
 


 
A.
Effective Date of Offset: ____________, 201_

 
B.
Amount of Offset:
____________

 
C.
Investor Note(s) Being Offset:  _______________



 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.


Sincerely,
 
Borrower:
 
AEGEA, Inc.
 


 
By:                                                      
 
Name:                                                  
 
Title:                                                      

 
 
 
Exhibit D to Convertible Promissory Note, Page 2
 

--------------------------------------------------------------------------------

 